Citation Nr: 0827734	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  07-06 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from January 1959 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Resource Center in 
Cleveland, Ohio.  Jurisdiction over the case was subsequently 
returned to the Regional Office (RO) in Newington, 
Connecticut.

The Board notes that although the veteran requested a Board 
hearing in his VA Form 9, he specifically withdrew the 
request in a May 2008 letter, signed by him.  There are no 
other outstanding hearing requests of record.

The Board also notes that the notice of disagreement and the 
statement of the case include a second issue of entitlement 
to a higher initial rating for coronary artery disease.  
However, in the March 2007 VA Form 9, the veteran checked the 
box indicating that he only wished to perfect the appeal for 
a specific issue, and then listed only hypertension.  In 
addition, in a letter from the veteran received in February 
2008, the veteran listed only the issue of entitlement to a 
higher initial rating for hypertension as being on appeal.  
The Board will limit its consideration accordingly.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in August 2008.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).




FINDING OF FACT

The veteran's diastolic pressure is consistently below 110, 
and his systolic pressure is consistently below 200.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 10 
percent for hypertension have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an initial disability rating higher 
than 10 percent for his service-connected hypertension.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letters 
mailed in February 2002 and June 2006.  Although the veteran 
was not provided complete notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.  

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking a higher initial disability rating for 
his service-connected hypertension, which is currently rated 
as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  Under that code, a 10 percent rating is for 
assignment where diastolic pressure is predominantly 100 or 
more; systolic pressure is predominantly 160 or more, or if 
continuous medication is required for control and there is a 
history of diastolic pressure predominantly 100.  A 20 
percent rating is warranted if diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  

The period on appeal spans from the date of filing of the 
service connection claim, August 30, 1999, to the present.  
The following blood pressure readings were recorded during 
that period:

March 17, 1999
162/78
February 3, 
2004
182/90
August 9, 1999
142/70
February 3, 
2004
170/82
December 1, 
1999
122/70
February 25, 
2004
140/70
January 26, 
2000
130/70
April 30, 2004
154/76
February 28, 
2000
180/82
May 25, 2004
130/76
February 28, 
2000
178/82
July 30, 2004
128/68
June 19, 2000
158/90
October 20, 
2004
120/70
December 26, 
2000
170/90
November 30, 
2004
130/72
July 20, 2001
160/90
March 1, 2005
130/74
November 12, 
2001
140/80
April 18, 2005
130/74
May 6, 2002
140/80
September 21, 
2005
140/60
November 18, 
2002
140/80
September 23, 
2005
133/56
May 5, 2003
140/70
September 23, 
2005
142/73
July 22, 2003
160/80
September 24, 
2005
140/70
November 11, 
2003
140/70
May 16, 2007
140/80
January 2, 2004
148/78
July 3, 2007
144/64
January 21, 
2004
140/70



There are no systolic readings of 200 or more.  There are no 
diastolic readings of 110 or more.  As all of the readings 
for systolic and diastolic pressure are within the range 
specified for the 10 percent rating, and none are in the 
range specified for the 20 percent rating, the criteria for 
the 20 percent rating are not more nearly approximated than 
those for the 10 percent rating.  

The Board acknowledges that the veteran relies on medication 
to control his blood pressure.  This is entirely consistent 
with the 10 percent level, which contemplates an individual 
who requires continuous medication for control.  The veteran 
stated in his VA Form 9 that his blood pressure at that time 
was 145/60.  As set out above, this is consistent with the 10 
percent level, and does not suggest entitlement to a rating 
higher than 10 percent. 

In sum, the criteria for a rating higher than 10 percent for 
hypertension are not met.  Consideration has been given to 
assigning a staged rating; however, at no time during the 
period in question has the disability warranted a higher 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).  In light of the 
evidence, the Board concludes that the increased initial 
rating sought on appeal is not in order.

Other Considerations

The Board has considered whether this case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  By regulation, extra-
schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a).  The 
record reflects that the veteran has not required frequent 
hospitalizations for his hypertension, and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  

Clearly, the veteran's service connected hypertension 
interferes with his industrial capacity, and limits his 
ability to engage in certain types of employment.  However, 
the disability rating assigned is recognition that industrial 
capabilities are impaired.  See Van Hoose, 4 Vet. App. at 
363.  The type of impairment demonstrated on examination is 
completely consistent with the disability rating assigned.  

In sum, the record when considered as a whole does not 
indicate that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation or that the veteran's service-connected 
hypertension has resulted in marked interference with 
employment.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.  


ORDER

Entitlement to an initial disability rating higher than 10 
percent for hypertension is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


